1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI P. NEGIN, #250376
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5    Attorney for Defendant
     SCOTT HOWARD
6
7
                                IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                    Case No. 2:18-cr-100 JAM
11                    Plaintiff,                   STIPULATION AND ORDER TO MODIFY
                                                   BRIEFING SCHEDULE AND CONTINUE
12            v.                                   MOTION TO SUPPRESS HEARING DATE
13    SCOTT HOWARD,                                DATE:          May 21, 2019
                                                   TIME           9:15 a.m.
14                    Defendant.                   JUDGE:         Hon. John A. Mendez
15
16           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17   Attorney, through Amy Schuller Hitchcock, Assistant United States Attorney, attorney for
18   Plaintiff, and Heather Williams, Federal Defender, through Assistant Federal Defender Lexi P.
19   Negin, attorneys for Scott Howard, that the Motion to Suppress hearing set for May 21, 2019 be
20   continued to June 11, 2019 at 9:15 a.m.
21           The briefing schedule is modified below:
22           Defense Motions due April 16, 2019;
23           Government opposition to be filed on May 14, 2019;
24           Reply, if any to be filed on May 28, 2019;

25           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

26   excluded from the date the parties stipulated through and including June 11, 2019, pursuant to 18

27   U.S.C. §3161 (h)(1)(D) [pretrial motions] (Local Code E) and (h)(7)(B)(iv)[reasonable time to

28   prepare and continuity of counsel] and General Order 479, Local Code T4 based upon continuity

      Stipulation and [Proposed] Order              -1-
      to Continue Status Conference
1    of counsel and defense preparation.
2
3    DATED: April 8, 2019                  Respectfully submitted,
4
                                           HEATHER E. WILLIAMS
5                                          Federal Defender

6                                          /s/ Lexi P. Negin
                                           LEXI P. NEGIN
7                                          Assistant Federal Defender
                                           Attorneys for SCOTT HOWARD
8
     DATED: April 8, 2019                  MCGREGOR W. SCOTT
9                                          United States Attorney
10
                                           /s/ Amy Schuller Hitchcock
11                                         AMY SCHULLER-HITCHCOCK
                                           Assistant United States Attorney
12                                         Attorneys for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order       -2-
      to Continue Status Conference
1                                                  ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including June 4,
9    2019, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161 (h)(1)(D) [pretrial
11   motions] (Local Code E) and (h)(7)(B)(iv) [reasonable time for counsel to prepare and continuity
12   of counsel] and General Order 479, (Local Code T4). It is further ordered that the May 21,
13   2019 motion to suppress hearing shall be continued to June 11, 2019, at 9:15 a.m. with the
14   proposed modified briefing schedule.
15
16   Dated: April 8, 2019                                   /s/ John A. Mendez______________
17                                                          HON. JOHN A. MENDEZ
                                                            United States District Court Judge
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                -3-
      to Continue Status Conference
